Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 6/24/22. Amended Claims 1-3, 5-11, 13-14, 16-20 are pending.   	Regarding the previous prior art rejections, applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “wherein the auxiliary return line is in direct connection with the primary return line upstream of the primary filter”. This is indefinite. As best understood, a plain reading of this language does not appear to be supported by the original specification as this language does not appear in the original specification. From any one of the functions (ex. 245-247) in Fig. 2, fluid returns to valve 234 (which contradicts “direct connection”), to restriction 236 (which contradicts “direct connection”), to either filter 238 (which contradicts “direct connection”) or valve 252 (which contradicts “direct connection”), to valve 254 (which contradicts “direct connection”), then to line 220. Where does the “auxiliary return line” begin and end in relation to the other claimed parts? What are the metes and bounds of the claimed invention?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 14, and 17, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 9290366, on applicant’s IDS).
 	Regarding Claim 1,
 	A hydraulic system for a material handling vehicle (ex. Figs. 1-4) comprising: 
 	a reservoir tank (530, Fig. 4); 
 	a pump (502) configured to draw fluid from the reservoir tank; 
 	a primary circuit (with 220, or with 400) in fluid communication with a lift cylinder (220, or 400), the primary circuit including a primary filter (as annotated) arranged on a primary return line (as annotated); and 
 	an auxiliary circuit (with 327, or with 329, or with 316, or with 600) including an auxiliary filter (as annotated) arranged on an auxiliary return line (as annotated), wherein the auxiliary circuit is in fluid communication with a plurality of auxiliary functions (with 327, 329, 316, 600) that are configured to receive fluid from the pump and return fluid to the reservoir tank, 
 	wherein return fluid from each of the plurality of auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 4), 
 	wherein return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 4), and 
 	wherein the auxiliary return line is in direct connection with the primary return line upstream of the primary filter to arrange the auxiliary filter in series with the primary filter (Fig. 4).

    PNG
    media_image1.png
    785
    1432
    media_image1.png
    Greyscale

  
Regarding Claim 2,
The hydraulic system of claim 1, wherein the pump is arranged in the auxiliary circuit (Fig. 4).  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claim 2) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language. 
Regarding Claim 3,
The hydraulic system of claim 1, wherein the pump is arranged in the primary circuit (Fig. 4).  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claim 2) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language. 

Regarding Claim 14,
A hydraulic system for a material handling vehicle comprising: 
a reservoir tank (530, Fig. 4); 
a primary circuit (with 220, or with 400) including a primary pump (502) configured to provide fluid flow to a lift cylinder (220, or 400), the primary circuit including a primary filter (as annotated) arranged on a primary return line (as annotated); 
an auxiliary circuit (with 327, or with 329, or with 316, or with 600) including an auxiliary filter (as annotated) arranged on an auxiliary return line (as annotated), wherein the auxiliary circuit is in fluid communication with a plurality of auxiliary functions (Fig. 4); and 
an auxiliary supply line (with 574a, Fig. 4) configured to provide fluid communication between the primary pump and the auxiliary circuit, 
wherein return fluid from each of the plurality of auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 4), 
wherein return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 4), and 
wherein the auxiliary return line is in fluid communication with the primary return line upstream of the primary filter to arrange the auxiliary filter in series with the primary filter (Fig. 4).  

    PNG
    media_image1.png
    785
    1432
    media_image1.png
    Greyscale

Regarding Claim 17,
The hydraulic system of claim 14, wherein the auxiliary circuit includes a selective priority valve (514) that is configured to selectively provide or inhibit fluid communication between the primary pump and the auxiliary circuit.  










Claims 1-3, 5, 8-10, 14, 16-18, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rekow et al. (US 8104583)
 	Regarding Claim 1,
 	A hydraulic system for a material handling vehicle comprising: 
 	a reservoir tank (512, Fig. 5); 
 	a pump (610) configured to draw fluid from the reservoir tank; 
 	a primary circuit (with 210, or with 140, or with 142) in fluid communication with a lift cylinder (210, or 140, or 142), the primary circuit including a primary filter (as annotated) arranged on a primary return line (as annotated); and 
 	an auxiliary circuit (ex. with 116D, with 116E) including an auxiliary filter (as annotated) arranged on an auxiliary return line (as annotated), wherein the auxiliary circuit is in fluid communication with a plurality of auxiliary functions (ex. with 116, 116E) that are configured to receive fluid from the pump and return fluid to the reservoir tank, 
 	wherein return fluid from each of the plurality of auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 5), 
 	wherein return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 5), and 
 	wherein the auxiliary return line is in direct connection with the primary return line upstream of the primary filter to arrange the auxiliary filter in series with the primary filter (Fig. 5).  

    PNG
    media_image2.png
    779
    827
    media_image2.png
    Greyscale


Regarding Claim 2,
The hydraulic system of claim 1, wherein the pump (610) is arranged in the auxiliary circuit.  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claims 2, 5) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language. 
Regarding Claim 3,
The hydraulic system of claim 1, wherein the pump (610) is arranged in the primary circuit.  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claims 2, 5) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language. 
Regarding Claim 5,
The hydraulic system of claim 1, wherein the pump (610) is arranged within the auxiliary circuit and the auxiliary circuit includes an auxiliary control valve (116C) configured to selectively provide fluid communication between any of the plurality of auxiliary functions, the pump, and the reservoir tank.  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claims 2, 5) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language. 
Regarding Claim 8,
The hydraulic system of claim 1, wherein the auxiliary circuit includes a bypass valve (parallel to auxiliary filter, annotated above) configured to selectively provide fluid communication along a bypass passage (with bypass valve) and allow fluid to bypass the auxiliary filter.  
Regarding Claim 9,
A hydraulic system for a material handling vehicle comprising: 
a reservoir tank (512, Fig. 5); 
a primary circuit (with 210, or with 140, or with 142) in fluid communication with a lift cylinder (210, or 140, or 142), the primary circuit including a primary filter (as annotated) arranged on a primary return line (as annotated); and 
an auxiliary circuit (ex. with 116D, with 116E) including an auxiliary filter (as annotated) arranged on an auxiliary return line (as annotated), an auxiliary pump (610), an auxiliary control valve (116C), a bypass passage (parallel to auxiliary filter with bypass valve), and a bypass valve (as annotated) arranged on the bypass passage, wherein the auxiliary control valve is configured to selectively provide fluid communication between the auxiliary pump, the reservoir tank, and any of a plurality of auxiliary functions (Fig. 5), and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage (Fig. 5), and 
wherein, when the auxiliary pump is activated to provide fluid flow and the bypass valve inhibits fluid communication along the bypass passage, return fluid from each of the plurality of auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 5), 
wherein return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 5), and 
wherein the auxiliary return line is in fluid communication with the primary return line upstream of the primary filter, such that return fluid from any one of the plurality of auxiliary functions flows through the auxiliary filter and the primary filter before returning to the reservoir tank when the bypass valve inhibits fluid communication along the bypass passage (Fig. 5). 

    PNG
    media_image2.png
    779
    827
    media_image2.png
    Greyscale
 
Regarding Claim 10,
The hydraulic system of claim 9, wherein, when the auxiliary pump is activated to provide fluid flow and the bypass valve provides fluid communication along the bypass passage, fluid flow bypasses the auxiliary filter and is provided from the auxiliary pump to the reservoir tank (Fig. 5).  
Regarding Claim 14,
A hydraulic system for a material handling vehicle comprising: 
a reservoir tank (512, Fig. 5); 
a primary circuit (with 210, or with 140, or with 142) including a primary pump (610) configured to provide fluid flow to a lift cylinder (210, or 140, or 142), the primary circuit including a primary filter (as annotated) arranged on a primary return line (as annotated); 
an auxiliary circuit (ex. with 116D, 116E) including an auxiliary filter (as annotated) arranged on an auxiliary return line (as annotated), wherein the auxiliary circuit is in fluid communication with a plurality of auxiliary functions (ex. 116D, 116E); and 
an auxiliary supply line (ex. supply line from 620 to 116C) configured to provide fluid communication between the primary pump and the auxiliary circuit, 
wherein return fluid from each of the plurality of auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 5), 
wherein return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 5), and 
wherein the auxiliary return line is in fluid communication with the primary return line upstream of the primary filter to arrange the auxiliary filter in series with the primary filter (Fig. 5).  

    PNG
    media_image2.png
    779
    827
    media_image2.png
    Greyscale

Regarding Claim 16,
The hydraulic system of claim 14, wherein the auxiliary circuit includes a bypass valve (as annotated) configured to selectively provide fluid communication along a bypass passage (with bypass valve) and allow fluid to bypass the auxiliary filter.  
Regarding Claim 17,
The hydraulic system of claim 14, wherein the auxiliary circuit includes a selective priority valve (620) that is configured to selectively provide or inhibit fluid communication between the primary pump and the auxiliary circuit.  
Regarding Claim 18,
The hydraulic system of claim 17, wherein the auxiliary circuit includes an auxiliary control valve (116C) configured to selectively provide fluid communication between any of the plurality of auxiliary functions, the primary pump, and the reservoir tank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hausdorf (DE 102012017059).
Regarding Claim 8, Jones teaches the invention substantially as claimed except for
wherein the auxiliary circuit includes a bypass valve configured to selectively provide fluid communication along a bypass passage and allow fluid to bypass the auxiliary filter.  
 	Hausdorf teaches
	for a hydraulic system (ex. [022, 023] Figs. 1-2),
	a bypass passage (with 7, 8), and a bypass valve (9) arranged on the bypass passage, and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage,
 	when the bypass valve inhibits fluid communication along the bypass passage, fluid flows through the filter (5) via the line (Fig. 1),
wherein the bypass valve (9, [028, 029]) is selectively actuated to inhibit or provide fluid flow along the bypass passage (with 7, 8) in response to an output from a hydraulic fluid sensor (11) within a circuit and configured to measure a fluid condition, wherein the hydraulic fluid sensor (11) is configured to provide an output indicative of the fluid condition of hydraulic fluid as being in a state that requires or does not require filtering (ex. [030, 033])
	The degree of contamination of the oil is continuously determined by means of the measuring device 11. If it is determined that the degree of contamination of the oil is so low that it does not currently have to be filtered, the control valve 9 is controlled by the control device 10 such that the entire amount of oil is passed through the bypass 6 without being filtered. In this way, the filter element 5 is completely bridged and consequently the oil is not filtered. As a result, significantly lower flow losses occur than would be the case when flowing through the filter element 5 ([033]).
Since both references are directed to hydraulic systems with filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of the hydraulic system of Jones to use a bypass valve and passage as taught by Hausdorf in order to provide significantly lower flow losses occur than would be the case when flowing through the filter element. 
Regarding Claim 16, Jones teaches the invention substantially as claimed except for
wherein the auxiliary circuit includes a bypass valve configured to selectively provide fluid communication along a bypass passage and allow fluid to bypass the auxiliary filter.  
 	Hausdorf teaches
	for a hydraulic system (ex. [022, 023] Figs. 1-2),
	a bypass passage (with 7, 8), and a bypass valve (9) arranged on the bypass passage, and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage,
 	when the bypass valve inhibits fluid communication along the bypass passage, fluid flows through the filter (5) via the line (Fig. 1),
wherein the bypass valve (9, [028, 029]) is selectively actuated to inhibit or provide fluid flow along the bypass passage (with 7, 8) in response to an output from a hydraulic fluid sensor (11) within a circuit and configured to measure a fluid condition, wherein the hydraulic fluid sensor (11) is configured to provide an output indicative of the fluid condition of hydraulic fluid as being in a state that requires or does not require filtering (ex. [030, 033])
	The degree of contamination of the oil is continuously determined by means of the measuring device 11. If it is determined that the degree of contamination of the oil is so low that it does not currently have to be filtered, the control valve 9 is controlled by the control device 10 such that the entire amount of oil is passed through the bypass 6 without being filtered. In this way, the filter element 5 is completely bridged and consequently the oil is not filtered. As a result, significantly lower flow losses occur than would be the case when flowing through the filter element 5 ([033]).
Since both references are directed to hydraulic systems with filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of the hydraulic system of Jones to use a bypass valve and passage as taught by Hausdorf in order to provide significantly lower flow losses occur than would be the case when flowing through the filter element. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow.
Regarding Claim 11,
The hydraulic system of claim 9, wherein the primary circuit further includes a primary pump. 
Rekow teaches pump 610 (already cited in Claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Rekow to include a second pump (“primary pump”), since it has been held that mere duplication parts of a device involves only routine skill in the art (MPEP 2144.04 VI, B).
Examiner note: Since the difference between the pumps’ locations in the “primary circuit” (Claim 11) and “auxiliary circuit” (Claim 9) does not appear to be clearly defined, nor exclusionary from one to the other, the reference as modified teaches the current claim language. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Hausdorf.
Regarding Claim 13, Rekow teaches the invention substantially as claimed except for
wherein the bypass valve is selectively actuated to inhibit or provide fluid flow along the bypass passage in response to an output from a hydraulic fluid sensor arranged within the auxiliary circuit and configured to measure a fluid condition, wherein the hydraulic fluid sensor is configured to provide an output indicative of the fluid condition of hydraulic fluid within the auxiliary circuit as being in a state that requires or does not require filtering.  
 	Hausdorf teaches
	for a hydraulic system (ex. [022, 023] Figs. 1-2),
	a bypass passage (with 7, 8), and a bypass valve (9) arranged on the bypass passage, and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage,
 	when the bypass valve inhibits fluid communication along the bypass passage, fluid flows through the filter (5) via the line (Fig. 1),
wherein the bypass valve (9, [028, 029]) is selectively actuated to inhibit or provide fluid flow along the bypass passage (with 7, 8) in response to an output from a hydraulic fluid sensor (11) within a circuit and configured to measure a fluid condition, wherein the hydraulic fluid sensor (11) is configured to provide an output indicative of the fluid condition of hydraulic fluid as being in a state that requires or does not require filtering (ex. [030, 033])
	The degree of contamination of the oil is continuously determined by means of the measuring device 11. If it is determined that the degree of contamination of the oil is so low that it does not currently have to be filtered, the control valve 9 is controlled by the control device 10 such that the entire amount of oil is passed through the bypass 6 without being filtered. In this way, the filter element 5 is completely bridged and consequently the oil is not filtered. As a result, significantly lower flow losses occur than would be the case when flowing through the filter element 5 ([033]).
Since both references are directed to hydraulic systems with filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  hydraulic system of Rekow to use a bypass valve and passage as taught by Hausdorf in order to provide significantly lower flow losses occur than would be the case when flowing through the filter element. 

 	Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Adams (US 4544131).
Regarding Claim 6, Rekow teaches the invention substantially as claimed except for
wherein the auxiliary control valve includes an open center position.  
Rekow teaches a closed center position for valve 116C (Fig. 5; also Col. 6, lines 35-48) which is disclosed to be a rotary valve for steering.
Adams teaches
wherein a control valve includes an open center position or a closed center position (ex. Col. 5, lines 20-25; Col. 9, lines 48-54).
Since both references are directed to valves in hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Rekow to be an open center position type as taught by Adams in order to provide an appropriate type of valve that performs equally well with predictable results.
Regarding Claim 7,
The hydraulic system of claim 6, wherein, when the auxiliary control valve is selectively actuated to the open center position, fluid flow is provided from the pump to the reservoir tank through the auxiliary filter (Rekow - 116C, as modified).
  
Regarding Claim 19, Rekow teaches the invention substantially as claimed except for
wherein the auxiliary control valve includes an open center position.  
Rekow teaches a closed center position for valve 116C (Fig. 5; also Col. 6, lines 35-48) which is disclosed to be a rotary valve for steering.
Adams teaches
wherein a control valve includes an open center position or a closed center position (ex. Col. 5, lines 20-25; Col. 9, lines 48-54).
Adams is directed to rotary valves for steering (ex. Col. 1, lines 9-65).
Since both references are directed to valves in hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Rekow to be an open center position type as taught by Adams in order to provide an appropriate type of valve that performs equally well with predictable results.
Regarding Claim 20,
The hydraulic system of claim 19, wherein, when the selective priority valve provides fluid communication between the primary pump and the auxiliary circuit, fluid flow is provided from the primary pump to the reservoir tank through the auxiliary filter (Rekow - Fig. 5, as modified).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 12, 2022